Citation Nr: 0216116	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant served on active duty from April to May 1977.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDING OF FACT

The appellant's low back disability pre-existed service and 
did not increase in severity during service.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
the appellant's active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & West Supp. 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.326, 3.655 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  38 
U.S.C.A. §§ 5100, 5103, 5103A and 5107 (West Supp. 2002).  
These liberalizing laws apply to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See 66 Fed. Reg. 33311 (2001); 
VAOPGCPREC 11-2000 (2000); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Regulations implementing the law are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this case, the RO has had the opportunity to consider the 
claim on appeal in light of the above-noted changes in law.  
The record indicates that a February 1997 letter to the 
appellant requested that he complete medical release forms 
for providers who had treated him for his back condition.  In 
April 1997, the RO sent letters to the identified providers 
requesting the appellant's medical records.  The appellant 
was advised of this action in April 1997; he was also advised 
that he may obtain and submit such medical evidence himself.  
A March 1998 statement of the case (SOC) advised him of the 
attempts made to obtain the identified private medical 
records, and the results of such attempts.  He was 
specifically notified that medical evidence from some of the 
providers were not received.  In addition, a March 1998 
letter advised him that if he had any other evidence in 
support of his claim, he should submit such evidence.  

Further, the appellant was provided with notice of VA 
examinations and the opportunity to report to such 
examinations; although, he failed to report for some of the 
examinations.  Moreover, the SOC and the supplemental 
statements of the case (SSOC's) provided notice to the 
appellant as to what the evidence showed and why the evidence 
was insufficient to award the benefit sought. 

Finally, the Board notes that a September 2002 SSOC 
specifically advised the appellant of the VCAA; he was 
notified that the law requires that VA notify him of what 
evidence is necessary to establish his claim, and that if 
there was any outstanding evidence which would support his 
claim, he should identify the evidence, and that the RO would 
assist him in obtaining such records.  He was advised of what 
evidence the RO would attempt to obtain.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant of what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

It is noted that the September 2002 SSOC inappropriately made 
reference to an appellant's duty to submit a well-grounded 
claim under the old provisions of 38 U.S.C.A. § 5107 (West 
1991).  However, a prior Board decision had already 
determined that the claim was well-grounded.  Further, the 
September 2002 SSOC did not deny the claim under the old 
well-grounded standards.  Moreover, as mentioned above, the 
RO notified the appellant of the VCAA, and the requirements 
under the VCAA.  Thus, the RO's reference to well-grounded 
provisions  in the September 2002 SSOC is harmless error.  
The Board concludes that the requirements of the VCAA have 
been satisfied and that the claim may be decided on the 
merits.

The appellant's service medical records indicate that a 
Medical Board proceeding was held in May 1977.  Record of the 
proceeding noted that the appellant presented with a history 
of mechanical low back pain following a bout of snow 
shoveling and that he had sought medical attention prior to 
entry into active duty.  Since entering active duty and with 
the rigors of basic training, he experienced recurrent pain 
in the low back.  The Medical Board determined that the 
appellant had spina bifida occulta, S-1, with recurrent low 
back pain.  The disorder was judged to have existed prior to 
enlistment, and not to have been aggravated in service.  The 
approximate date of origin for the appellant's spina bifida 
was listed as 1974.  He was found unfit for enlistment, and 
was discharged from service.

Private medical records from 1995 record a three week history 
of low back pain.  The assessment was low back pain.

A March 1997 VA spine examination report indicates that the 
appellant reported that he sustained an injury to his back in 
service during physical training.  He denied receiving 
follow-up back care after separation from service.  He was 
diagnosed with a very remote injury to the lumbar spine area, 
with basically a normal clinical examination.  An August 1997 
VA examination noted a diagnosis of a previous L4 vertebral 
end plate fracture, with current residuals.  

In an October 1999 decision, the Board determined that the 
appellant's claim was well-grounded, and remanded the claim 
for additional development.  The Board specifically requested 
that the appellant be re-examined in order to determine the 
etiology of his lumbar disorder.

VA records indicate that the appellant was notified of his VA 
examination in January 2001 by means of a letter dated 
earlier in the month, however, he failed to report for that 
examination.  His examination was rescheduled for February 
2001, and a letter was sent in January 2001 advising him of 
the rescheduled examination.  However, he again failed to 
report for the examination.  

Based on the evidence of record, the Board must conclude that 
the appellant's low back disability pre-existed service and 
was not aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.306.  As reported above, the Board attempted to 
obtain a VA examination to clarify the etiology of the 
appellant's low back disability.  The Board specifically 
requested that a VA examination be conducted in order to 
determine whether the appellant's low back disability pre-
existed service, and if so, whether it was aggravated in 
service.  However, despite two attempts to afford the 
appellant a VA examination, he failed to report.  As all the 
competent medical evidence of record clearly states that the 
appellant's low back disability pre-existed service and was 
not aggravated in service, the Board must deny the claim.  
38 U.S.C.A. § 1131.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt;  however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a low back disability is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

